 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    REGINALD HOUSTON HALL,                                  Case No. 2:19-cv-00487-GMN-BNW
 8                                           Plaintiff,
              v.                                                             ORDER
 9
      ARIZONA PIPELINE COMPANY, et al.,
10
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Unopposed Motion to Change the Date of
13   the Early Neutral Evaluation (ECF No. 18), filed on May 23, 2019. Upon review and
14   consideration, the Court grants Plaintiff’s unopposed motion to continue the Early Neutral
15   Evaluation (“ENE”) currently set for June 5, 2019. The ENE session is hereby re-scheduled to
16   commence at 9:00 a.m. on July 10, 2019, in the chambers of the undersigned U.S. Magistrate
17   Judge, Room 3099, Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard South,
18   Las Vegas, Nevada.
19          All counsel of record who will be participating in the trial of this case, all parties
20   appearing pro se, if any, and all individual parties must be present.
21          In the case of non-individual parties, counsel shall arrange for a representative with
22   binding authority to settle this matter up to the full amount of the claim to be present for the
23   duration of the ENE session. If any party is subject to coverage by an insurance carrier, then a
24   representative of the insurance carrier with authority to settle this matter up to the full amount of
25   the claim must also be present for the duration of the ENE session.
26
                                                          1
27

28
 1          A request for an exception to the above attendance requirements must be promptly

 2   filed and served on all parties, however, no later than at least fourteen (14) days prior to

 3   the settlement conference. Counsel of record, individual parties, and a fully-authorized

 4   representative shall appear in person unless the court enters an order granting a request

 5   for exception.

 6                               PREPARATION FOR ENE SESSION

 7          In preparation for the ENE session, the attorneys for each party, and the parties appearing

 8   pro se, if any, shall submit a confidential written evaluation statement for the Court’s in camera

 9   review. If attached exhibits are voluminous, they should be separately tabbed. Failure to

10   do so may result in the documents being returned with the requirement that they be

11   properly tabbed. The evaluation statement shall be concise and shall:

12      1. Identify, by name or status the person(s) with decision-making authority, who, in addition
13         to counsel, will attend the ENE session as representative(s) of the party, and persons
           connected with a party opponent (including an insurer representative) whose presence
14         might substantially improve the utility of the ENE session or the prospects of settlement;

15      2. Describe briefly the substance of the suit, addressing the party’s views on the key liability
           issues and damages;
16

17      3. Describe the legal or factual issues, if any, whose early resolution would reduce
           significantly the scope of the dispute or contribute to settlement negotiations;
18
        4. Describe the history and status of settlement negotiations; and
19
        5. Include copies of documents, pictures, recordings, etc., out of which the suit arose, or
20         whose availability would materially advance the purposes of the evaluation session (e.g.,
           medical reports, documents by which special damages might be determined.)
21

22

23      The written evaluation statements shall be submitted directly to my chambers - Room 3099 -
24   not later than July 3, 2019. DO NOT DELIVER OR MAIL THEM TO THE CLERK’S
25   OFFICE. DO NOT SERVE A COPY ON OPPOSING COUNSEL.
26
                                                      2
27

28
 1          The purpose of the evaluation statement is to assist the undersigned Magistrate Judge in

 2   preparing for and conducting the ENE session. In order to facilitate a meaningful session, your

 3   utmost candor in providing the requested information is required. The written evaluation

 4   statements will not be seen by or shared with the district judge or magistrate judge to

 5   whom this case is assigned.

 6          The evaluation statements will be seen by no one except the undersigned. Each

 7   statement will be securely maintained in my chambers, and will be destroyed following the

 8   session.

 9          Dated this 28th day of May, 2019.
10

11
                                                         GEORGE FOLEY, JR.
12                                                       UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25
26
                                                    3
27

28
